Mr. Chief Justice Breese delivered the opinion of the Court: This case differs from the preceding in one important particular. The jury had before them the rental value of these premises, thereby affording them some precise data on which to base their verdict. The time alleged of the continuance of the nuisance, was from the 23d of June, 1867, to the 20th of May, 1868, a period of about eleven months. The rental value of the premises was proved to have been deteriorated, by reason of the stench from the cattle pen and noxious effluvia arising therefrom, from fifteen dollars a month to ten dollars, which, for eleven months, would amount to fifty-five dollars. Forty-five dollars, then, may be considered as the damage incurred by reason of personal annoyance and discomforts occasioned by the pen. Under these circumstances, we cannot say any injustice has been done the appellants. The noises made by the cattle and stock hands, in loading and unloading, it is not to be supposed, furnished any ground for this recovery, as the court instructed them, and properly, that appellants were not responsible for them. The judgment is affirmed. . Judgment affirmed.